Citation Nr: 0602607	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  05-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dorn, South 
Carolina


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
not previously authorized, which were incurred at Providence 
Hospital from December 29, 2003 through January 3, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, B.M., R.M., C.B., and J.B.


ATTORNEY FOR THE BOARD

J. Rose, Counsel
INTRODUCTION 

The appellant's dates of service are not in the current 
record. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determination of the Department of 
Veterans Affairs (VA) Dorn Medical Center (VAMC) in Columbia, 
South Carolina.  

In December 2005, the appellant appeared at a hearing before 
the undersigned Acting Veterans Law Judge. 

In January 2006, the Board granted the motion for advancement 
on the docket.  

The appeal is REMANDED to Dorn VAMC. 

REMAND

The veteran testified that he received emergency medical 
treatment at Providence Hospital from December 29, 2003, 
through January 3, 2004.  

The record before the Board is incomplete and contains only 
the first page of the statement of the case.  Before the 
Board can proceed, the record must be reconstructed.  
Accordingly, the case is REMANDED for the following 
development:

1. Obtain the medical records from 
December 29, 2003, through January 3, 
2004, from the Providence Hospital in 
Columbia, South Carolina. 
 
2. Obtain copies of the medical bills for 
which the appellant is seeking payment or 
reimbursement. 

3. Provide copies of the original adverse 
ruling on the appellant's claim for 
payment or reimbursement and the 
statement of the case.  

4. After the above development, if the 
original adjudication and statement of 
the case cannot be reconstructed, 
readjudicate the claim.  If the 
determination is adverse to the 
appellant, furnish the veteran a 
supplemental statement of the case.  
Also, furnish a supplemental statement of 
the case if there is any additional 
pertinent presented.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


